DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending, of which, claims 14-16 have been withdrawn from examination in view of the response to Election/Restriction filed on 01/14/22.
In response to the Requirement for Restriction/Election issued on 11/15/21, Invention I including claims 1-13 and 17-19 has been elected, without traverse, for examination.

Priority
Acknowledgement is made of applicant's claim for priority based on application 15/408,657 filed on 1/18/2017 (now US Patent No. 10534898).
 
Claim Objections
Claims --1, 4, 5, 7, 8, 17, and 19 are objected to because of the following informalities:  
“the encoded identification data characters” in last line of claim 1 and line 13 of claim 17 lacks antecedent basis and should read “the encoded identification data”.
	“the portion of the code” in last line of claims 4 and 5 should read “the portion of code”.
	“the number” in line 1 of claims 7, 8 should read “the determined number”.
“the number of existing whitespace characters” in line 5 of claim 17 lacks antecedent basis.
.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “the program instructions” in line 14.  However, it’s unclear whether this refers to “program instructions” in line 5, 7, 9, any combinations of these or some other program instructions.  Similar issue also exists in claims 18-19 due to their dependence from claim 17.  For examination purposes, “the program instructions” in line 14 has been interpreted as any program instructions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8-13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-12 of U.S. Patent No. 10534898. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-12 of U.S. Patent No. 10534898 include the limitations recited in claims 1-2, 4, 6, 8-13, 17, and 19 of the instant application.
Instant application 16678177
Patent No. 10534898
1
1
2, 4, 6, 8-13
1-9
17
11
19
12


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20140157441) in view of Yamaguchi (US 20040202324).

Claim 1, Georgiev discloses A computer-implemented method of watermarking a portion with identification data, (e.g. ¶38, 102, 116) the computer-implemented method comprising:
determining, by a computing device, a number of existing whitespace characters in the portion; (e.g. ¶103: The example source data parser 208 determines a number of white spaces in the text data unit (block 804))
encoding, by the computing device, the identification data using a set of reference whitespace characters; and (e.g. ¶13, 41-43, 102, 105, 107: encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information, by mapping the auxiliary data to a first set of symbols and/or mapping the position of the auxiliary data to a second set of symbols where the symbols include white space characters)
embedding, by the computing device, the encoded identification data into the portion, wherein the embedding the encoded identification data comprises, based on the determined number of existing whitespace characters, either replacing existing whitespace characters in the portion with the encoded identification data or inserting the encoded identification data characters into the portion. (e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)
Although Georgiev discloses watermarking a portion (see above), Georgiev does not explicitly disclose but Yamaguchi discloses a portion of code (e.g. ¶73, 76: inserting spaces between character symbols of the first line to fourth line of the source code written in C language and thus embeds a bit sequence of “011011” of the software watermarking).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Yamaguchi into the invention of Georgiev for the purpose of preventing and inhibiting unauthorized use and distribution of a program (Yamaguchi, ¶2).

Claim 2, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1, wherein the embedding the encoded identification data comprises: determining whether to replace existing whitespace characters with the encoded identification data or insert the encoded identification data into the portion of code based on the determined number of existing whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols and Yamaguchi, e.g. ¶73, 76).  Same motivation as in claim 1 would apply.

Claim 3, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1, wherein, in response to the determined number of existing whitespace characters being more than or equal to a predetermined value, the embedding the encoded identification data comprises: replacing existing whitespace characters with respective whitespace characters in the encoded identification data. (Georgiev, e.g. ¶41-43, 104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 6, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1, further comprising: determining whether to encode the identification data using a first set of reference whitespace characters or a second set of reference whitespace characters based on the determined number of existing whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 7, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 6, wherein, in response to the number of existing whitespace characters being more than or equal to a predetermined threshold, the encoding the identification data comprises: encoding the identification data using the first set of reference whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 8, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 6, wherein, in response to the number of existing whitespace characters being less than a predetermined threshold, the encoding the identification data comprises: encoding the identification data using the second set of reference whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 10, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1, wherein the identification data comprises a first identification data portion and a second identification data portion.GB920160093US1 Page 30 of 34 (Georgiev, e.g. ¶104, 106-107: replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 11, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 10, wherein the encoding the identification data comprises: encoding the first identification data portion using first and second reference whitespace characters; encoding the second identification data portion using the first and second reference whitespace characters; forming the encoded identification data by joining the encoded first identification portion to the encoded second identification portion. (Georgiev, e.g. ¶104-107: encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information, by mapping the auxiliary data to a first set of symbols and/or mapping the position of the auxiliary data to a second set of symbols where the symbols include white space characters, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 12, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 11, further comprising separating the encoded first identification portion and the encoded second identification portion in the encoded identification data with at least one third reference whitespace character. (Georgiev, e.g. ¶104-107: encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information, by mapping the auxiliary data to a first set of symbols and/or mapping the position of the auxiliary data to a second set of symbols where the symbols include white space characters, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 13, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1, (see above) and Yamaguchi discloses determining a length of the portion of code; and determining whether to perform watermarking of the portion of code based on the determined length of the portion of code (e.g. ¶76: inserting spaces between character symbols of from the first line to fourth line of the source code written in C language and thus embedding a bit sequence of “011011” of the software watermarking).  Same motivation as in claim 1 would apply.

Claim 17, this claim is rejected for similar reasons as in claim 1.

Claim 18, this claim is rejected for similar reasons as in claim 3.

Claim 19, this claim is rejected for similar reasons as in claim 6.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20140157441) in view of Yamaguchi (US 20040202324) and further in view of Pullen (US 20070047758).

Claim 4, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1 (see above) and does not explicitly disclose but Pullen discloses identifying a comment in the portion of the code (e.g. ¶37, 40, 43: banner comment character runs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Pullen into the invention of Georgiev-Yamaguchi for the purpose of generating and/or detecting a subtle watermark in a programming code (Pullen, ¶40, 43).

Claim 5, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1 (see above) and does not explicitly disclose but Pullen discloses creating a comment
in the portion of the code. (e.g. ¶39-40: comment inserted at preset intervals within a programming code and/or banner comment character runs in the programming code)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Pullen into the invention of Georgiev-Yamaguchi for the purpose of applying unsubtle and/or subtle watermarking to the programming code (Pullen, ¶38).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20140157441) in view of Yamaguchi (US 20040202324) and further in view of Ahern (WO 0154396).

Claim 9, Georgiev-Yamaguchi combination discloses The computer-implemented method of claim 1, wherein the encoding the identification data comprises encoding the identification data (see above) and does not explicitly disclose but Ahem discloses using no more than three different whitespace characters. (e.g. page 5, ll. 14-19: encoding the digital watermark using two different whitespace characters: a “space” character (Sp) and a “carriage return” character (CR))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahern into the invention of Georgiev-Yamaguchi for the purpose of utilizing two white space characters for encoding the digital watermark thereby minimizing processing resources and increasing flexibility of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20080028474 discloses systems and methods are disclosed for embedding information in software and/or other electronic content such that the information is difficult for an unauthorized party to detect, remove, insert, forge, and/or corrupt. The embedded information can be used to protect electronic content by identifying the content's source, thus enabling unauthorized copies or derivatives to be reliably traced, and thus facilitating effective legal recourse by the content owner. Systems and methods are also disclosed for protecting, detecting, removing, and decoding information embedded in electronic content, and for using the embedded information to protect software or other media from unauthorized analysis, attack, and/or modification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436